Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 1 of 16




            EXHIBIT 1
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 2 of 16

                                   CONFIDENTIAL

                                                                   Page 1

1                       IN THE UNITED STATES DISTRICT COURT
2                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
3                               SAN FRANCISCO DIVISION
4                                         --o0o--
5       MAURO BOTTA,
6                       Plaintiff,
7            vs.                                 Case No:     3:18-cv-2615
8       PRICEWATERHOUSECOOPERS
        LLP, LAURA BUSTAMANTE,
9       TYE THORSON, ROBERT
        HEATLEY, STIG HAAVARDTUN,
10      ERGUN GENC, TIMOTHY
        CAREY and STEVE MCCANN,
11
                        Defendants.
12
        _________________________/
13
14
15                                      CONFIDENTIAL
16                           DEPOSITION OF ROBERT HEATLEY
17                                  December 6, 2018
18                                1292 Lincoln Avenue
19                           San Jose, California 95125
20                                      10:00 a.m.
21
22
23
24      Reported by:     CARI VALLO
                         California CSR No. 6484
25                       Registered Professional Reporter

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 3 of 16

                                   CONFIDENTIAL

                                                                   Page 2

1                                             APPEARANCES
2               For the Plaintiff:
3               DEREK SMITH LAW GROUP, PLLC
                One Penn Plaza
4               Suite 4905
                New York, New York 10119
5               (212)587-0760
                BY:   ALEXANDER G. CABECEIRAS, ESQ.
6                     alexc@dereksmithlaw.com
7
8               For the Defendants:
9               HUESTON HENNIGAN, LLP
                523 West 6th Street
10              Suite 400
                Los Angeles, California 90014
11              (213)788-4340
                BY:   JOSEPH ALAN REITER, ESQ.
12                    jreiter@hueston.com
13
14              Also Present:         Mauro Botta; Geoff Ezgar
15
16
17
18
19
20
21
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 4 of 16

                                   CONFIDENTIAL

                                                                   Page 3

 1                                       INDEX
 2                              EXAMINATION BY COUNSEL
 3                                                                         PAGE
 4             Examination by Mr. Cabeceiras                               4
 5             Examination by Mr. Reiter                                   44
 6
 7
 8
 9                                   E X H I B I T S
10                                                                         PAGE
11
        Exhibit 18      2/22/15 emails with attached PwC                   15
12                      Audit 4730; nine pages
13      Exhibit 19      2/22/15 email from Timothy Scott                   21
                        to Tye Thorson and Robert Healey;
14                      one page
15      Exhibit 20      2/23/15 email from Tye Thorson                     24
                        to Robert F. Heatley, Timothy
16                      Scott, and Kevin Healy; one page
17      Exhibit 21      3/1/15 email from Tye Thorson                      28
                        to Timothy Scott and others,
18                      with attached "Control Environment
                        Memo"; 10 pages
19
        Exhibit 22      3/2/15 email from Tye Thorson                      33
20                      to Gilbert Simonetti and others;
                        one page
21
        Exhibit 23      4/28/17 US SEC letter to                           40
22                      PricewaterhouseCoopers c/o
                        Theodore Senger; 21 pages
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 5 of 16

                                   CONFIDENTIAL

                                                                  Page 22

1       rather urgent Cavium issue?

2             A.    Yes, we did.

3             Q.    Do you recall where that was?

4             A.    Where?   It was -- my recollection, it was a

5       conference call.

6             Q.    Were you physically in PwC's office at that time

7       in San Jose?

8             A.    I can't recollect where I was geographically.           I

9       may well not have been in California at the time.

10            Q.    And just to clarify, who was on the call?

11            A.    My recollection is that it was myself, Tye

12      Thorson, and Tim Scott.

13            Q.    And what was discussed on the call, if you can

14      recall?

15            A.    The procedures that we go through when there is a

16      potential difference in professional judgment between two

17      members of the engagement team.

18            Q.    Can you define for me what those procedures are?

19            A.    As a firm, we have an internal policy to address

20      circumstances where two members of an engagement team may

21      have a different view or interpretation of a matter.

22            Q.    And when there is that different view on a matter,

23      what happens?

24            A.    In this situation, the decision was made to

25      perform a consultation with the PwC national office.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 6 of 16

                                     CONFIDENTIAL

                                                                  Page 23

1             Q.    Who actually made the decision to consult the

2       national office in this particular case?

3             A.    My recollection, it was a mutual decision that

4       that was the appropriate next step.

5             Q.    In this particular case, what was the fundamental

6       disagreement about?

7                   MR. REITER:     Objection.      Vague.

8                   If you understand the question, you can answer.

9                   THE WITNESS:     Well, Mauro had documented a

10      position that he felt that there may be a material

11      weakness, and my understanding, the purpose of the

12      consultation was to evaluate the facts and determine

13      whether or not that was an appropriate conclusion or not.

14      BY MR. CABECEIRAS:

15            Q.    Do you recall what specifically the material

16      weakness was that Mauro had identified?

17            A.    I don't believe there was a material weakness.

18            Q.    Okay.   But do you recall what Mauro believed to be

19      a material weakness?

20                  MR. REITER:     So calls for speculation.     Object as

21      to form, and the document speaks for itself.

22                  THE WITNESS:     Mauro had documented his concerns in

23      the memo you presented as Exhibit 18.

24      BY MR. CABECEIRAS:

25            Q.    So you stated before that the decision was made to

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 7 of 16

                                     CONFIDENTIAL

                                                                  Page 24

1       reach out to the national office on this issue.           Is that

2       accurate?

3             A.    Yes.

4             Q.    Did you reach out to the national office?

5             A.    No.

6             Q.    Do you know who did?

7             A.    So my role is the independent quality review

8       partner.     The engagement team reached out and initiated the

9       national office consultation.

10            Q.    And who makes up the engagement team?

11            A.    The engagement team comprised Tye Thorson as

12      engagement partner, Mauro Botta as engagement senior

13      manager, Mayank Gupta as engagement manager, and my role

14      was quality review partner.

15            Q.    Do you know, out of those people you just listed,

16      who actually reached out to the national office on this?

17                  MR. REITER:     Calls for speculation.

18                  THE WITNESS:     No.

19      BY MR. CABECEIRAS:

20            Q.    I'll give you what we can mark as 20.        Please

21      review it.        Let me know when you're done.

22                  (Exhibit 20 marked for identification.)

23                  (Witness reviews document.)

24                  THE WITNESS:     Yes.

25      BY MR. CABECEIRAS:

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 8 of 16

                                     CONFIDENTIAL

                                                                  Page 32

1             Q.    With these annual audits, do you prepare any kind

2       of document on behalf of the company?

3                   MR. REITER:     Object to form.

4                   THE WITNESS:     No.    My role -- my role was the

5       quality review partner, so my involvement is relatively

6       limited.

7                   In the context of the total audit hours, I have a

8       relatively modest number of hours allocated to perform the

9       responsibilities that I have to fulfill my QRP role.               The

10      audit itself is executed by the engagement team, led by the

11      engagement leader, Tye, and the engagement senior manager,

12      Mauro.

13      BY MR. CABECEIRAS:

14            Q.    If you have any knowledge, does the engagement

15      team prepare any kind of document on behalf of the company

16      at the end of these audits?

17            A.    The engagement team prepares an audit opinion that

18      is signed by PwC, but that is a PwC document that's then

19      signed and provided to the company and gets filed with the

20      Securities and Exchange Commission.            The company's

21      financial statements are prepared by the company.

22            Q.    But you don't personally sign off on the audit

23      opinions themselves?        Is that accurate?

24            A.    The audit opinion is signed by the engagement

25      leader on behalf of PricewaterhouseCoopers LLP.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 9 of 16

                                     CONFIDENTIAL

                                                                  Page 33

1             Q.    In the case of Cavium, did you review the audit

2       opinions?

3             A.    Absolutely.

4             Q.    If you -- well, withdrawn, withdrawn.

5                   MR. CABECEIRAS:      Mark this as 22.

6                   (Exhibit 22 marked for identification.)

7       BY MR. CABECEIRAS:

8             Q.    Please review, and let me know when you're done.

9             A.    (Witness reviews document.)

10                  Yes.

11            Q.    Do you remember receiving this email?

12            A.    Yes.

13            Q.    At that time, was it your understanding that Mauro

14      did not disagree with any of the conclusions as to the

15      Cavium audit?

16            A.    Yes, and I also had a direct conversation with

17      Mauro in which I asked him directly whether there were --

18      whether he had any concerns with regard to any of the

19      conclusions reached pertaining to the Cavium engagement and

20      whether there were any areas that he felt, in his

21      professional opinion, the engagement team should consider

22      any audit procedures or other evaluation prior to the

23      finalization and signing of the audit opinion.

24                  And Mauro assured me that, in his professional

25      opinion, he was comfortable with the nature, time, and

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 10 of 16

                                    CONFIDENTIAL

                                                                  Page 34

1       extent of the work that was done and the documentation of

2       the conclusions.

3             Q.    Do you remember when you had that conversation

4       with Mr. Botta?

5             A.    I believe right shortly prior to the filing of the

6       financial, so early March 2015.

7             Q.    Did Mr. Botta agree entirely with --

8             A.    Yes.    Mr. Botta stated that, at that point, he was

9       comfortable that the matters he had previously addressed

10      had been appropriately evaluated and resolved and that he

11      had no outstanding concerns.

12            Q.    At that point, did anybody else on the engagement

13      team have any outstanding concerns that you were aware of?

14            A.    Not to my knowledge.

15            Q.    Was there ever a point where Mauro was no longer,

16      to your knowledge, working on the Cavium audits?

17            A.    I believe at some point he rotated off the Cavium

18      engagement team.

19            Q.    Can you recall why he was rotated off?

20            A.    No.    I was not involved in that decision.

21            Q.    Do you know an Art Chadwick?

22            A.    I don't personally know Art Chadwick, but I

23      believe he's a member of the Cavium management team or

24      board.

25            Q.    Have you ever spoken to Art Chadwick directly?

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 11 of 16

                                     CONFIDENTIAL

                                                                  Page 35

1             A.    No.

2             Q.    Other than the Cavium audit, were you ever a

3       quality review partner on an audit in which Mauro was on

4       the engagement team?

5             A.    Not to my recollection.

6             Q.    So besides Cavium, have you ever, I guess, worked

7       directly with Mr. Botta?

8             A.    I can't recollect another situation where Mauro

9       was a member of the audit engagement team.

10            Q.    As a quality review partner, you testified you

11      review the engagement team's work, correct, in a certain

12      capacity that you were describing?

13            A.    So my responsibility was to fulfill the

14      obligations of the quality review partner, both consistent

15      with the PCAOB standards, as this was an engagement that

16      was subject to PCAOB regulations, and internal PwC

17      policies.

18            Q.    Did you hold any opinions as to Mauro's

19      professional abilities at that time?

20                  MR. REITER:     Vague as to time.

21      BY MR. CABECEIRAS:

22            Q.    I can clarify.      During the Cavium audits in around

23      2014 to 2015.

24            A.    Mauro was one of the senior managers in our

25      practice.     He was generally viewed as not one of our higher

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 12 of 16

                                   CONFIDENTIAL

                                                                  Page 36

1       performers at the time and had certain strengths and

2       certain development points, similar to some of his other

3       peers who were also not high performers.

4             Q.    Do you recall what those development points were?

5             A.    I believe that -- again, I don't believe I ever

6       wrote a performance appraisal on Mauro directly because he

7       never worked for me directly.

8                   But I did participate in meetings when Mauro's

9       performance was summarized by others, and generally, the

10      development areas pertained to his interpersonal skills,

11      his communication skills, his management of issues, and a

12      viewpoint that at times, that he was maybe -- jumped to a

13      conclusion quickly with regard to matters and then was --

14      found it challenging to stand back and reassess all of the

15      facts to evaluate whether that, indeed, was an appropriate

16      conclusion or not.

17            Q.    And if you can recall, who would summarize his

18      performance?

19            A.    I don't -- I don't recollect.         It was always a

20      partner who was independent from the partners that a senior

21      manager was directly working with would be responsible for

22      reviewing all of the feedback that had been provided on the

23      individual and providing a readout as part of the customary

24      performance appraisal process.

25            Q.    Do you recall specifically what conclusions Mauro

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 13 of 16

                                   CONFIDENTIAL

                                                                   Page 37

1       would jump to?

2                   I mean as identified by you.          You said that, you

3       know, that his performance was summarized.             One of the

4       things was that he would jump to conclusions quickly.

5                   Can you think of any particular instances in which

6       somebody may have provided specific feedback on that point?

7             A.    So I participated in meetings at which Mauro's

8       performance was summarized, but as I stated previously,

9       Mauro was never a senior manager or a manager on one of my

10      engagements where I was the lead engagement partner.

11                  And to my recollection, I -- I can't remember

12      writing a performance review with regard to Mauro's

13      performance on an audit engagement myself.

14            Q.    Okay.   But you testified before that when his

15      performance was summarized, people would say that he would

16      jump to conclusions quickly.        Is that accurate?

17            A.    Yes, that's my recollection of the -- one of the

18      development points for Mauro.

19            Q.    Can you recall, at this point, what specific

20      conclusions Mauro would jump to?

21            A.    No.

22            Q.    Do you recall the independent partners who would

23      make these assessments?

24            A.    It was our customary process where each of us as

25      partners would be allocated the files for other senior

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 14 of 16

                                     CONFIDENTIAL

                                                                  Page 38

1       managers, and we would perform -- we would reach out and

2       gather the information, both for the purposes of providing

3       the assessment and the annual performance reviews.

4              Q.   You also mentioned that in addition to development

5       points, there were some strengths that were shared.             Can

6       you recall specifically what strengths were shared with

7       you?

8              A.   I can't recollect all of the specifics -- clearly,

9       this was several years ago now -- but I think there was a

10      general consensus that, in certain dimensions, Mauro had

11      good technical accounting skills.

12             Q.   Can you recall any other specifics?

13             A.   No.

14             Q.   Do you remember telling Mr. Botta that the

15      document that he sent to Mr. Thorson was a big deal?

16             A.   No.

17                  MR. REITER:     Lacks foundation.

18      BY MR. CABECEIRAS:

19             Q.   Do you remember stating to Mr. Botta that he was

20      putting PwC at risk?

21                  MR. REITER:     Lacks foundation.

22                  THE WITNESS:     No.

23      BY MR. CABECEIRAS:

24             Q.   Do you remember telling Mr. Botta that what he did

25      was unprecedented?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 15 of 16

                                      CONFIDENTIAL

                                                                  Page 39

1                    MR. REITER:     Same objection.

2                    THE WITNESS:     No.

3       BY MR. CABECEIRAS:

4               Q.   When you learned that Mr. Botta had written

5       Mr. Thorson, outlining Cavium deficiencies, were you upset

6       over that?

7               A.   I was surprised that it -- my role as the quality

8       review partner is as an individual independent from the

9       engagement partner.

10                   And it's customary that in similar circumstances,

11      the engagement senior manager would potentially reach out

12      to me directly, as the quality review partner, to share

13      areas of concern or areas where there might be a difference

14      in viewpoint between different members of the engagement

15      team.

16                   So I was just -- I was surprised that he had not

17      called me and reached out to me directly.

18              Q.   Working on the Cavium engagement, had he

19      previously reached out to you with any concerns directly?

20              A.   Not to my --

21                   MR. REITER:     Object --

22                   THE WITNESS:     -- not to my recollection.

23      BY MR. CABECEIRAS:

24              Q.   Were you working for PwC in April of 2017?

25              A.   Yes.

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-1 Filed 02/08/21 Page 16 of 16

                                   CONFIDENTIAL

                                                                  Page 46

1                             CERTIFICATE OF REPORTER.

2                   I, CARI VALLO, a Certified Shorthand Reporter of

3       the State of California, duly authorized to administer

4       oaths, do hereby certify:

5                   That the foregoing proceedings were taken before

6       me at the time and place herein set forth; that any

7       witnesses in the foregoing proceedings, prior to

8       testifying, were duly sworn; that a record of the

9       proceedings was made by me using machine shorthand, which

10      was thereafter transcribed under my direction; that the

11      foregoing transcript is a true record of the testimony

12      given.

13                  Further, that if the foregoing pertains to the

14      original transcript of a deposition in a Federal case,

15      before completion of the proceedings, review of the

16      transcript [ ] was [x] was not requested.

17                  I further certify I am neither financially

18      interested in the action nor a relative or employee of any

19      attorney or party to this action.

20                  IN WITNESS WHEREOF, I have this date subscribed my

21      name:

22                  Dated:   December 20, 2018

23

24

                                 <%14093,Signature%>

25                               CARI VALLO, RPR, CSR NO. 6484

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
